Mr. Justice Hutchison
delivered the opinion of the Court.
The district court dismissed an appeal from a decision hy the Workmen’s Belief Commission on the theory that the findings of the commission unless manifestly erroneous should he followed. The district judge also found that appellant had failed to establish hy a preponderance of the evidence the fact of permanent disability.
The commission had before it little or none of the testimony adduced by appellant in the district court. The conflict between that testimony and the testimony in behalf of the commission was more apparent than real. The testimony for appellant established an abnormal mental condition, the result of a fracture of the skull which produced in addition to other symptoms, a sensation of dizziness and of defective vision amounting to a probable permanent disability. The testimony for the commission showed that the fracture had healed leaving no visible trace thereof and that the physical condition of the eyes was normal. The disability, although *616the result of a mental disorder rather than that of any physical defect, was none the less real.
The district judge was not bound by the findings of the commission based upon a single aspect of the case as subsequently developed in the district court and the appellant, we think, should have been awarded compensation in accordance with the facts established by a clear preponderance of the evidence.
The judgment appealed from must be reversed, and the case remanded for further proceedings not inconsistent herewith.
Mr. Justice Aldrey took no part in the decision of this case.